UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22363 SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 6803 S. Tucson Way Centennial, Colorado 80112-3924 (Address of principal executive offices) (Zip Code) Arthur S. Gabinet OFI SteelPath, Inc. Two World Financial Center New York, New York 10281-1008 (Name and address of agent for service) Registrant's telephone number, including area code: (303) 768-3200 Date of fiscal year end: November 30, 2012 Date of reporting period: November 30, 2012 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). TABLE OF CONTENTS Oppenheimer SteelPath MLP Funds Page Letter to Shareholders 2 Growth of a $10,000 Investment and Performance Select 40 Fund 5 Alpha Fund. 6 Income Fund 7 Alpha Plus Fund 8 Schedules of Investments Select 40 Fund 9 Alpha Fund. 10 Income Fund 11 Alpha Plus Fund 12 Statements of Assets and Liabilities 13 Statements of Operations 14 Statements of Changes in Net Assets 15 Statements of Cash Flows 19 Financial Highlights Select 40 Fund 20 Alpha Fund 20 Income Fund 22 Alpha Plus Fund 22 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 32 Expense Example 33 Special Shareholder Meeting 35 Other Information 39 Trustees and Officers 40 Approval of Investment Advisory Agreement 44 LETTER TO SHAREHOLDERS To Our Shareholders: We thank you for investing with Oppenheimer SteelPath MLP Funds. Our fiscal year ended on November 30, 2012 and we would like to share our thoughts on the latest annual period. The Master Limited Partnership (“MLP”) sector lagged the broader market for the year resulting in the worst period of underperformance since 1999. In part, underperformance appeared to result from March to May commodity price volatility. Though the majority of energy infrastructure focused MLPs have only minimal margin exposure to commodity pricing, MLP equities can exhibit correlation to the broader energy markets, particularly during periods of volatility. Further, over the year, a record $30.3 billion in equity supply, coming from both secondary and initial public offerings, weighed on the sector. While fund flows into closed-end, open-end, and index-based products approximated $8.4 billion, suggesting investor demand remains healthy, we believe this level of supply simply overwhelmed demand. MLPs, as measured by the Alerian MLP Index (AMZ)1, provided a simple return2 of 7.8% for the period ended November 30, 2012 versus the 13.6% simple return provided by the S&P 500 Index3. Highlighting one of the sector’s attributes, the performance comparison is improved on a total return basis, after distributions or dividends paid are included. Over the same period, MLPs provided a 14.4% total return versus the 16.1% total return provided by the S&P 500 Index. Macro Review Over the year, price performance dispersion within the MLP sector appeared to in part reflect heightened investor risk aversion. On average, petroleum transportation focused names performed very well, with an average price return of 17% and a number of individual names soaring 30% or more. However, names with margin exposure to natural gas liquids (NGLs) pricing generally did much worse, with most of those names experiencing a modest to significant correction over the year. More broadly, names that were able to offer very visible paths to robust distribution growth performed extremely well, while those that were not able to provide such visibility, due to commodity price exposure or company specific issues, performed poorly. Importantly, we think such performance bifurcation can often lead to opportunity as market behavior in such times can exhibit exaggerated price performance relative to underlying fundamentals, both on the upside and the downside. Fund Review Please refer to pages 5 - 8 of this annual report for the Oppenheimer SteelPath MLP Funds performance covering the results for the 12-month period ending November 30, 2012. Key contributors to the Oppenheimer SteelPath MLP Alpha and Alpha Plus Funds were Plains All American Pipeline, L.P. (PAA) and Sunoco Logistics Partners, LP (SXL). PAA continued to benefit from its diverse crude oil handling asset footprint and from strategic acquisition spending. The partnership maintains a highly visible path to future distribution growth and appears on track to meet the higher end of its 7%-9% distribution growth guidance for the year and 7%-8% 2013 guidance. SXL has benefited from one of the most advantageous crude oil handling asset footprints in the energy infrastructure universe over the last couple of years. As a result, the partnership was able to raise its distribution by 10% in each of the past two quarters resulting in 25% year-over-year growth. Though the historically wide basis differentials that have benefited the partnership may begin to diminish with additional infrastructure, the partnership’s healthy distribution growth has been achieved while maintaining 2.5x distribution coverage providing a prudent cushion for such a shift. Key detractors to the Oppenheimer SteelPath MLP Alpha and Alpha Plus Funds were Buckeye Partners, L.P. (BPL) and NuStar Energy, L.P. (NS). BPL suffered from uncertainty related to a Federal Energy Regulatory Commission (FERC) review of certain of its pipeline rate setting methodologies and disappointing first and second quarter earnings reports. However, positive third quarter results, the closing of a key acquisition, and improving clarity related to the company’s Bahamas Oil Refining Company (BORCO) storage facility growth plans began to aid relative unit performance toward the end of the period. 2 Oppenheimer SteelPath MLP Funds Annual Report NS repeatedly reported disappointing results during the year due to poor hedging and poor asphalt fundamentals, exhausting market patience and creating distribution growth uncertainty. However, the partnership subsequently divested 50% of its asphalt assets and divested a small fuels refinery, the primary contributors to recent earnings volatility. Proceeds from these asset sales as well as an equity offering were used to dramatically increase the partnership’s Eagle Ford liquids handling assets through an acquisition which also added significantly to the partnership’s backlog of organic growth opportunities. Key contributors to the Oppenheimer SteelPath MLP Income Fund were Inergy Midstream, LP (NRGM) and Holly Energy Partners, LP (HEP). NRGM completed its IPO in December 2011 and has already been able to provide distribution growth from its stable of quality fee-based assets. The general partner’s sponsor of NRGM, Inergy LP (NRGY), also divested its retail propane assets. While the asset sale did not directly impact NRGM, the transaction improved NRGY’s credit metrics thereby creating a more stable sponsor. HEP owns and operates well positioned crude oil handling assets and completed the purchase of a 75% stake in the UNEV Pipeline, a refined products pipeline, from its general partner, HollyFrontier Corp. (HFC), during the third quarter. The transaction is expected to provide additional distribution growth and further demonstrates the benefit of the partnership’s relationship with its general partner. Key detractors to the Oppenheimer SteelPath MLP Income Fund were Buckeye Partners, L.P. (BPL) and Copano Energy, LLC (CPNO). BPL suffered from uncertainty related to a Federal Energy Regulatory Commission (FERC) review of certain of its pipeline rate setting methodologies and disappointing first and second quarter earnings reporting. However, positive third quarter results, the closing of a key acquisition, and improving clarity related to the company’s Bahamas Oil Refining Company (BORCO) storage facility growth plans began to aid relative unit performance toward the end of the period. CPNO encountered operating issues as it brought online a new facility to process Eagle Ford gas earlier in the year. These operational missteps as well as commodity price volatility, which was particularly acute for NGLs, created investor uncertainty about the company’s distribution growth capabilities. The partnership appears to have corrected these operational issues and despite continued NGL price weakness was able to report normal distribution coverage metrics in the last period. The Fund sold its position in this investment during the year. Key contributors to the Oppenheimer SteelPath MLP Select 40 Fund were Plains All American Pipeline, LP (PAA) and Magellan Midstream Partners, LP (MMP). PAA continued to benefit from its diverse crude oil handling asset footprint and from strategic acquisition spending. The partnership maintains a highly visible path to future distribution growth and appears on track to meet the higher end of its 7%-9% distribution growth guidance for the year and 7%-8% 2013 guidance. MMP’s advantageous petroleum products pipeline footprint and burgeoning crude oil logistics footprint allowed the partnership to deliver significant distribution growth during the year; the partnership’s third quarter distribution was 21% higher on a year-over-year basis. The partnership also provided 2013 distribution growth guidance of 10%. Key detractors to the Oppenheimer SteelPath MLP Select 40 Fund were Buckeye Partners, L.P. (BPL) and NuStar Energy, L.P. (NS). BPL suffered from uncertainty related to a Federal Energy Regulatory Commission (FERC) review of certain of its pipeline rate setting methodologies and disappointing first and second quarter earnings reports. However, positive third quarter results, the closing of a key acquisition, and improving clarity related to the company’s Bahamas Oil Refining Company (BORCO) storage facility growth plans began to aid relative unit performance toward the end of the period. NS repeatedly reported disappointing results during the year due to poor hedging and poor asphalt fundamentals, exhausting market patience and creating distribution growth uncertainty. However, the partnership subsequently divested 50% of its asphalt assets and divested a small fuels refinery, the primary contributors to recent earnings November 30, 2012 3 volatility. Proceeds from these asset sales as well as an equity offering were used to dramatically increase the partnership’s Eagle Ford liquids handling assets through an acquisition which also added significantly to the partnership’s backlog of organic growth opportunities. Outlook Though crude oil and NGL prices may disappoint the market in 2013, as production success could continue to outpace the logistical and industrial changes needed to spur demand, we remain optimistic on midstream MLPs. We note both crude oil and NGL pricing could fall substantially while still supporting robust producer activity and volume growth to the benefit of energy infrastructure operators. The opportunity set created by the macro trend of dramatic growth in domestic crude oil, natural gas, and NGL production volumes is widespread, robust and long-term in nature. We prefer to seek exposure to these dynamics through names with fee or fee-like exposure to this volume growth versus commodity price exposure as we believe such entities offer the most attractive risk-to-reward opportunity within the sector. Sincerely, The OFI SteelPath Investment Committee This material is not authorized for use unless accompanied or preceded by a prospectus. Past performance is no guarantee of future results. The investment return and the principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Total returns of the Funds current to the most recent month-end can be obtained by visiting our website at www.steelpath.com. 1 The Alerian MLP Index is a composite of the 50 most prominent energy Master Limited Partnerships that provides investors with an unbiased, comprehensive benchmark for this emerging asset class. The index, which is calculated using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a price-return basis (AMZ). It is not possible to invest directly in an index. Performance information provided for the Alerian MLP Index is not indicative of the performance of the Oppenheimer SteelPath MLP Funds. 2 Simple return reflects Index performance without including the impact of distributions/dividends. A simple return is also referred to as price return or price appreciation. Total return reflects Index performance including the impact of distributions/dividends. 3 The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance and typically does not include fees and expenses. It is not possible to invest directly in an index. 4 Oppenheimer SteelPath MLP Funds Annual Report OPPENHEIMER STEELPATH MLP SELECT 40 FUND—GROWTH OF A $10, (Unaudited) The above graph assumes an initial investment of $10,000 in the Class I Shares made at the close of business March 31, 2010 (Commencement of the Fund’s Operations). Performance for the Class A Shares, Class C Shares and Class Y Shares will vary from the performance of the Class I Shares for the Fund due to differences in charges and expenses. Sales load applicable to the Class A Shares or contingent deferred sales charge applicable to Class C Shares would reduce the performance shown above. Annualized Total Returns as of November 30, 2012 1 Year Since Inception* Oppenheimer SteelPath MLP Select 40 Fund Class I Shares 8.11% 9.84% Class A Shares (1) 1.70% 7.09% Class C Shares (2) 6.36% 7.71% Class Y Shares 8.21% 9.84% Lipper Equity Income Funds Index (3) 14.51% 8.83% S&P 500 Index (4) 16.13% 9.74% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-888-614-6614, or go to www.steelpath.com. * For the period close of business March 31, 2010 (commencement of operations) through November 30, 2012. Reflects maximum sales charge of 5.75%. Class C Shares commenced operations at the close of business July 14, 2011. 1-Year return reflects contingent deferred sales charge of 1%. The Lipper Equity Income Funds Index includes the 30 largest equity income mutual funds tracked by Lipper, Inc. Returns include the reinvestment of distributions but do not consider sales charges. Performance is shown for illustrative purposes only and does not predict or depict the performance of the Fund. The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance and typically does not include fees and expenses. The above referenced Indices do not reflect the deduction of fees and taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. November 30, 2012 5 OPPENHEIMER STEELPATH MLP ALPHA FUND—GROWTH OF A $10, (Unaudited) The above graph assumes an initial investment of $10,000 in the Class I Shares made at the close of business March 31, 2010 (Commencement of the Fund’s Operations). Performance for the Class A Shares and Class C Shares will vary from the performance of the Class I Shares for the Fund due to differences in charges and expenses. Sales load applicable to the Class A Shares or contigent deferred sales charge applicable to Class C Shares would reduce the performance shown above. Annualized Total Returns as of November 30, 2012 1 Year Since Inception* Oppenheimer SteelPath MLP Alpha Fund Class I Shares 10.18% 9.80% Class A Shares (1) 3.64% 7.13% Class C Shares (2) 8.12% 14.78% Lipper Equity Income Funds Index (3) 14.51% 8.83% S&P 500 Index (4) 16.13% 9.74% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-888-614-6614, or go to www.steelpath.com. * For the period close of business March 31, 2010 (commencement of operations) through November 30, 2012. Reflects maximum sales charge of 5.75%. Class C Shares commenced operations at the close of business August 25, 2011. 1-Year return reflects contigent deferred sales charge of 1%. The Lipper Equity Income Funds Index includes the 30 largest equity income mutual funds tracked by Lipper, Inc. Returns include the reinvestment of distributions but do not consider sales charges. Performance is shown for illustrative purposes only and does not predict or depict the performance of the Fund. The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance and typically does not include fees and expenses. The above referenced Indices do not reflect the deduction of fees and taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 6 Oppenheimer SteelPath MLP Funds Annual Report OPPENHEIMER STEELPATH MLP INCOME FUND—GROWTH OF A $10, (Unaudited) The above graph assumes an initial investment of $10,000 in the Class I Shares made at the close of business March 31, 2010 (Commencement of the Fund’s Operations). Performance for the Class A Shares and Class C Shares will vary from the performance of the Class I Shares for the Fund due to differences in charges and expenses. Sales load applicable to the Class A Shares or contigent deferred sales charge applicable to Class C Shares would reduce the performance shown above. Annualized Total Returns as of November 30, 2012 1 Year Since Inception* Oppenheimer SteelPath MLP Income Fund Class I Shares 4.89% 7.23% Class A Shares (1) -1.42% 4.66% Class C Shares (2) 2.89% 2.53% Lipper Equity Income Funds Index (3) 14.51% 8.83% S&P 500 Index (4) 16.13% 9.74% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-888-614-6614, or go to www.steelpath.com. * For the period close of business March 31, 2010 (commencement of operations) through November 30, 2012. Reflects maximum sales charge of 5.75%. Class C Shares commenced operations at the close of business June 12, 2011. 1-Year return reflects contigent deferred sales charge of 1%. The Lipper Equity Income Funds Index includes the 30 largest equity income mutual funds tracked by Lipper, Inc. Returns include the reinvestment of distributions but do not consider sales charges. Performance is shown for illustrative purposes only and does not predict or depict the performance of the Fund. The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance and typically does not include fees and expenses. The above referenced Indices do not reflect the deduction of fees and taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. November 30, 2012 7 OPPENHEIMER STEELPATH MLP ALPHA PLUS FUND—GROWTH OF A $10, (Unaudited) The above graph assumes an initial investment of $10,000 in the Class I Shares made at the close of business December 30, 2011 (Commencement of the Fund’s Operations). Performance for the Class A Shares and Class C Shares will vary from the performance of the Class I Shares for the Fund due to differences in charges and expenses. Sales load applicable to the Class A Shares or contigent deferred sales charge applicable to Class C Shares would reduce the performance shown above. Total Returns as of November 30, 2012 Since Inception* Oppenheimer SteelPath MLP Alpha Plus Fund Class I Shares 6.33% Class A Shares (1)(2) -1.47% Class C Shares (3) 7.39% Lipper Equity Income Funds Index (4) 12.44% S&P 500 Index (5) 14.96% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-888-614-6614, or go to www.steelpath.com. * For the period close of business December 30, 2011 (commencement of operations) through November 30, 2012. Class A Shares commenced operations at the close of business February 6, 2012. Reflects maximum sales charge of 5.75%. Class C Shares commenced operations at the close of business May 22, 2012. Since inception return reflects contingent deferred sales charge of 1%. The Lipper Equity Income Funds Index includes the 30 largest equity income mutual funds tracked by Lipper, Inc. Returns include the reinvestment of distributions but do not consider sales charges. Performance is shown for illustrative purposes only and does not predict or depict the performance of the Fund. The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance and typically does not include fees and expenses. The above referenced Indices do not reflect the deduction of fees and taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 8 Oppenheimer SteelPath MLP Funds Annual Report SCHEDULE OF INVESTMENTS November 30, 2012 Oppenheimer SteelPath MLP Select 40 Fund Description Shares Fair Value Master Limited Partnership Shares — 104.9% Coal — 3.1% Alliance Holdings GP LP $ Alliance Resource Partners LP PVR, Partners LP 2,551,830 Total Coal Diversified — 11.5% Enterprise Products Partners LP ONEOK Partners LP Williams Partners LP 34,053,648 Total Diversified Exploration & Production — 1.4% EV Energy Partners LP Linn Energy LLC 5,623,378 Total Exploration & Production Gathering/Processing — 19.4% Access Midstream Partners LP Compressco Partners LP Crosstex Energy LP DCP Midstream Partners LP Exterran Partners LP MarkWest Energy Partners LP Regency Energy Partners LP Summit Midstream Partners LP (1) Targa Resources Partners LP Western Gas Partners LP 34,938,395 Total Gathering/Processing Natural Gas Pipelines — 18.8% Boardwalk Pipeline Partners LP El Paso Pipeline Partners LP Energy Transfer Equity LP Energy Transfer Partners LP EQT Midstream Partners LP Inergy Midstream LP Spectra Energy Partners LP TC Pipelines LP 22,617,034 Total Natural Gas Pipelines Petroleum Transportation — 45.1% Buckeye Partners LP Delek Logistics Partners LP (1) Enbridge Energy Partners LP Genesis Energy LP Global Partners LP Holly Energy Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP MPLX LP (1) NuStar Energy LP NuStar GP Holdings LLC Oiltanking Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP $ Tesoro Logistics LP TransMontaigne Partners LP 6,602,868 Total Petroleum Transportation Shipping — 5.6% Golar LNG Partners LP Seadrill Partners LLC (1) Teekay LNG Partners LP 33,762,588 Total Shipping 57,492,576 Total Master Limited Partnership Shares (identified cost $875,061,557) Short-Term Investments — 1.2% Money Market — 1.2% Fidelity Treasury Portfolio, 0.010% (2) 11,983,180 Total Short-Term Investments (identified cost $11,983,180) 11,983,180 Total Investments — 106.1% (identified cost $887,044,737) Liabilities In Excess of Other Assets — (6.1)% ) Net Assets — 100.0% $
